18-491-cr
United States v. Saunders

                                 UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER
        Rulings by summary order do not have precedential effect. Citation to a summary
order filed on or after January 1, 2007, is permitted and is governed by Federal Rule of
Appellate Procedure 32.1 and this Court’s Local Rule 32.1.1. When citing a summary order in
a document filed with this Court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the eighth day of July, two thousand twenty-one.

PRESENT *:          JOSÉ A. CABRANES,
                    REENA RAGGI,
                                 Circuit Judges.


UNITED STATES OF AMERICA,

                            Appellee,                         18-491-cr

                            v.

MALIK SAUNDERS, also known as Dog, also known as
Malek Saunders, also known as Malek Sanders, also
known as Malik Sanders,

                            Defendant-Appellant,

DEAN J ONES, also known as Korrupt, MAXWELL SUERO,
also known as Polo, TROY WILLIAMS, also known as
Light, also known as Timothy Williams, RALPH HOOPER,
also known as Rizzo, also known as Riz, DEQUAN
PARKER, also known as Sin, also known as Sincere,
RICHARD GRAHAM , also known as Porter, KAHEIM



     Circuit Judge Ralph K. Winter died before the filing of this summary order; the appeal is being
     *

decided by the remaining members of the panel, who are in agreement. See 2d Cir. IOP E(b).

                                                   1
ALLUMS, also known as Os, also known as
“O,” DARNELL FRAZIER, Y ONELL ALLUMS, also
known as Unk,

                       Defendants.



FOR APPELLEE:                                             Thomas McKay, Karl N. Metzner, Won S.
                                                          Shin, Assistant United States Attorneys,
                                                          for Audrey Strauss, United States
                                                          Attorney for the Southern District of New
                                                          York, New York, NY.

FOR DEFENDANT-APPELLANT:                                  Lucas Anderson, Rothman, Schneider,
                                                          Soloway & Stern, LLP, New York, NY.

        Appeal from a February 16, 2018 judgment of conviction and sentence of the United States
District Court for the Southern District of New York (Vernon S. Broderick, Judge).

     UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the judgment of the District Court be and hereby is
AFFIRMED.

         Defendant-Appellant Malik Saunders appeals a judgment of the District Court sentencing
him principally to 228 months of imprisonment and five years of supervised release following his
guilty plea to one count of conspiracy to distribute and possess with the intent to distribute
controlled substances, in violation of 21 U.S.C.§§ 841(a)(1), (b)(1)(A) and 846, and one count of
using, carrying and possessing a firearm during and relation to a drug trafficking crime, in violation
of 18 U.S.C. § 924 (c)(1)(A)(i). Saunders contends that, in determining his sentence, the District
Court (1) erroneously classified him as a “career offender” under the advisory United States
Sentencing Guidelines (“U.S.S.G.” or “Guidelines”) based in part on his prior conviction for
second-degree assault under New York Penal Law (“NYPL”) § 120.05(1); (2) abused its discretion in
denying his request for a hearing on disputed issues regarding his role in the drug conspiracy and the
quantity of drugs involved; and (3) violated his rights under the Fifth and Sixth Amendments of the
United States Constitution by applying an enhanced Guidelines sentencing range based on alleged
facts neither admitted by Saunders nor found by a jury. We assume the parties’ familiarity with the
underlying facts, the procedural history of the case, and the issues on appeal.

       The District Court found that “career offender” offense level enhancements applied under
the Guidelines because Saunders had “at least two prior felony convictions of either a crime of




                                                  2
violence or a controlled substance offense” 1—i.e., a “controlled substances” conviction for
conspiracy to distribute crack cocaine and a “crime of violence” conviction for second degree assault
under NYPL § 120.05(1). Saunders contends on appeal that his conviction under NYPL § 120.05(1)
does not qualify as a “crime of violence” because it does not satisfy U.S.S.G. § 4B1.2(a)(1) (the
“Force Clause”). The Force Clause defines a “crime of violence” to include any offense which “has
an element the use, attempted use, or threatened use of physical force against the person of
another.” 2 Saunders argues that NYPL § 120.05(1) may be violated by omission, and therefore does
not categorically require the use or threatened use of physical force. Our recent decision in United
States v. Brown 3 forecloses Saunders’s argument. In Brown, we rejected an interpretation of the Force
Clause substantially identical to the one proposed by Saunders and squarely held that “NYPL
§ 120.05(1) is a ‘crime of violence’ under the force clause of U.S.S.G. § 4B1.2(a)(1).”4 We conclude,
therefore, that the District Court correctly determined that Saunders was a “career offender” under
the Guidelines.

        We need not evaluate the District Court’s decision not to hold a hearing because we agree
with the government that any arguable error was harmless. Because Saunders was a career offender
convicted of a crime with a statutory maximum of life in prison, his Guidelines offense level, after
application of a three-level reduction for acceptance of responsibility granted by the District Court,
was a minimum of 34, 5 i.e., the offense level the District Court in fact calculated. Therefore, as the
government notes, the District Court declined to hold a hearing on sentencing enhancements that
ultimately “did not affect the Guidelines range or the sentence imposed.” 6

        Finally, we conclude that the District Court did not violate Saunders’s constitutional rights
by considering facts neither admitted by him nor found by a jury. Saunders’s argument to the
contrary rests principally on the Supreme Court’s holding in Apprendi v. New Jersey 7 that “[o]ther than
the fact of a prior conviction, any fact that increases the penalty for a crime beyond the prescribed



    1
        U.S.S.G. § 4B1.1(a).
    2
        U.S.S.G. § 4B1.2(a)(1).
    3
        ---F.4th---, No. 18-2063-CR, 2021 WL 2583444 (2d Cir. June 24, 2021).
    4
        Id., at *2.
    5
     See U.S.S.G. § 4B1.1(b)(1). On appeal, Saunders does not argue that the District Court should
have granted him any additional reductions.
    6
        Appellee’s Br. at 19.
    7
        530 U.S. 466 (2013)

                                                   3
statutory maximum must be submitted to a jury, and proved beyond a reasonable doubt.” 8 It is
undisputed that the District Court did not rely on the facts at issue to increase Saunders’s sentence
beyond any otherwise applicable statutory maximum (or to raise any otherwise applicable statutory
minimum). 9 Rather, the District Court relied on the disputed facts to compute Saunders’s sentencing
range under the Guidelines, which are advisory 10 and therefore do not legally mandate the imposition
of a sentence within any particular range. It is true, as Saunders emphasizes, that the Guidelines
provide helpful benchmarks in determining the reasonableness of sentences, but we are unpersuaded
by Saunders’s suggestion that this function of the Guidelines undermines the sentencing judge’s
traditional “authority to find facts relevant to sentencing by a preponderance of the evidence.” 11


                                              CONCLUSION

        We have considered all of Saunders’s arguments on appeal and consider them to be without
merit. For the foregoing reasons, we AFFIRM the February 16, 2018 judgment of conviction and
sentence of the District Court.


                                                            FOR THE COURT:
                                                            Catherine O’Hagan Wolfe, Clerk




    8
        Id. at 490.
    9
      See Alleyne v. United States, 570 U.S. 99, 103 (2013) (holding Apprendi standard of proof applies
to facts that increase mandatory minimum sentence); United States v. Thomas, 274 F.3d 655, 664 (2d
Cir. 2001) (en banc) (holding “Apprendi does not apply where the sentence imposed is not greater
than the prescribed statutory maximum for the offense of conviction”).
    10
         See, e.g., United States v. Boooker, 543 U.S. 220, 245 (2005) (holding Guidelines advisory).
    11
         United States v. Garcia, 413 F. 3d 201, 220 n.15 (2d Cir. 2005).




                                                       4